Citation Nr: 0945093	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Witnesses


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957 
and from February 1962 to August 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision rendered by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified before the undersigned at a hearing in 
June 2009.  A transcript of the hearing is of record.  

VA received additional evidence in support of the Veteran's 
appeal in August 2009.  This evidence was not previously 
considered by the agency of original jurisdiction (AOJ) in 
regard to the claims on appeal, but was accompanied by a 
waiver of AOJ consideration.  See 38 C.F.R. § 20.1304 (2008).

Additionally, in October 2009, the Board received information 
from the Veteran concerning Diabetes Mellitus.  The Board 
notes that there is currently no appeal concerning diabetes 
mellitus.  Therefore, the Board refers this matter to the AOJ 
for appropriate action.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that is based 
upon a verified in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is warranted. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim.


Service Connection

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
PTSD is subject to additional requirements.  In order for a 
claim for service connection for PTSD to be successful, there 
must be: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between the current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran "engaged 
in combat with the enemy."  Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
C.F.R. § 3.304(f).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
Veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. VAOPGCPREC 12-99 (1999).

If VA determines that the Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  Cohen, at 146- 47; 
Zarycki, at 98; 38 C.F.R. § 3.304(f).  A determination that a 
Veteran engaged in combat with the enemy may be supported by 
any evidence which is probative of that fact, and there is no 
specific limitation of the type or form of evidence that may 
be used to support such a finding.  VAOPGCPREC 12-99 (1999).  
Evidence submitted to support a claim that a Veteran engaged 
in combat may include the Veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353, 359 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran claims service connection for PTSD.  He has 
alleged that a U.S. soldier opened fire on fellow soldiers at 
an army base in Sedeck, Vietnam, sometime between November 
1969 and January 1970.  He alleged that he and other soldiers 
were instructed to return fire and killed this soldier.  The 
Veteran also alleged that the flight line at his base camp 
came under a mortar attack.  

The Veteran has a current diagnosis of PTSD in accordance 
with the DSM-IV criteria set forth at 38 C.F.R. § 4.125(a).  
The Veteran was interviewed and evaluated at a VA fee-based 
examination in September 2008, where he reported stressors of 
having to kill a fellow soldier and enduring mortar attacks 
on his base camp.  This physician provided a diagnosis of 
PTSD based on both reported stressors, but also indicated 
that the PTSD was "not mainly related to the mortar attacks 
but mainly to the incident wherein an African-American 
serviceman was killed by his unit including [the Veteran] 
because the serviceman became berserk."  

The Veteran was also evaluated in August 2009 by a private 
clinical psychologist, Dr. J., where he again reported that 
during service he had to kill a fellow soldier who opened 
fire on the camp, and that he endured enemy mortar attacks on 
the base camp.  In a written summary of the clinical 
evaluation, Dr. J. indicated that he had performed a detailed 
psychosocial history, and structured PTSD diagnostic 
interviews of the Veteran.  Dr. J. provided a diagnosis of 
PTSD based on his interview and the clinical tests, several 
of which confirmed the Veteran had indeed exhibited some 
degree of symptomalogy that was indicative of combat 
exposure.  

Based on this evidence, the record contains a current 
diagnosis of PTSD based on in-service stressors.  Although 
the VA examiner distinguished between which stressor was the 
primary versus the non-primary one (Dr. J. did not make such 
a distinction), the totality of both of the physicians' 
findings clearly indicate that the diagnoses of PTSD were 
based on both of the Veteran's reported stressors.  The 
remaining question then, is whether there is credible 
supporting evidence of either stressor.  

Service records show the Veteran was stationed in Vietnam 
from July 2, 1966 to July 1, 1967, and from March 27, 1969 to 
March 14, 1970.  His military occupational specialty (MOS) 
was 94E20, first cook.  In his first deployment to Vietnam, 
the Veteran served with Headquarters and Headquarters 
Detachment (HHD) 11th Aviation Battalion (Bn).  During the 
second deployment, he served with Company (Co.) C of the 
44th, which was part of the 36th Signal Bn; and Co. B of the 
52nd Signal Bn.  

Service records reflect that the Veteran did not receive 
decorations confirming participation in combat.  He has 
testified, however, that the flight line on his base came 
under mortar attack.  This particular stressor, if verified, 
would support a finding that he engaged in combat, as that 
term is defined by the Court.  The Court has held that 
receiving enemy fire can constitute participation in combat.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).

In August 2008, the Joint Services Records Research Center 
(JSRRC), formerly the U.S. Armed Services Center for Unit 
Records Research (CURR), verified that HHD 11th Aviation 
Battalion was located in Phu Loi from November 1, 1966 
through April 30, 1967.  Operational reports submitted by the 
11th Aviation show 24 Purple Hearts were awarded to personnel 
in the battalion.  Unit Histories of the 178th Aviation Co., 
11th Aviation Bn. located in Phu Loi for the 1966 calendar 
year shows that on December 26, 1966 three CH-47 aircraft 
were damaged by mortar attack at the Phu Loi Army Airfield.  
A report entitled "Operational Report-Lessons Learned," 
submitted by the 1st Infantry Division, stated that an attack 
on Phu Loi base camp in March 1967 used 75 mm recoilless 
rifles, indirect fire, and mortars.  In addition, at least 4-
6 members of the 11th Aviation Bn. were killed from November 
1, 1966 through April 30, 1967.  

Based on the foregoing history of the Veteran's unit as 
verified by JSRRC, and after careful consideration of the 
Veteran's contentions, the Board finds that there is credible 
supporting evidence of the combat-related stressor.  
Accordingly, as the Veteran has a current diagnosis of PTSD 
that has been medically attributed to a stressor that has 
been verified, all of the elements necessary for the grant of 
service connection for PTSD have been met.  38 C.F.R. § 
3.304(f).  The appeal is therefore allowed.


ORDER

Service connection for PTSD is granted.

____________________________________________
KIMBERLY OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


